TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00162-CR
NO. 03-03-00163-CR

NO. 03-03-00164-CR



Francisco Mendoza, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. 992767, 992768 & 992781, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on June 30, 2003.  In response to an overdue
notice, the court reporter has informed the Court that the record will be completed by September 15,
2003.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter's record by no later than September 15, 2003.  No further extension of time will be granted. 
See Tex. R. App. P. 37.3(a)(2).
It is ordered August 15, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish